      Case 2:12-cv-01924-SM-JCW Document 580 Filed 06/14/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA,                                     CIVIL ACTION
     Plaintiff

 VERSUS                                                        NO. 12-1924

 CITY OF NEW ORLEANS,                                          SECTION “E”
      Defendant

                                        ORDER

      IT IS ORDERED that the public hearing currently scheduled for July 18, 2019

at 1:30 p.m. is CONVERTED to a status conference. Parties are to observe the updated

schedule as follows.

                           2019 Meeting Schedule

          DATE                 TIME                    MEETING TYPE

                                              Public Hearing at Loyola Law School
     January 25, 2019           9:00
                                               re Consent Decree Progress Report

         Week of               Varies           Individual meetings with the Court
     February 18, 2019                            and the Monitor in Chambers

                                                Individual meetings with the Court
 Week of March 18, 2019        Varies
                                                  and the Monitor in Chambers

  Week of April 22, 2019       Varies           Individual meetings with the Court
                                                  and the Monitor in Chambers

       April 25, 2019           1:30                First Bi-Monthly Meeting

                                                Individual meetings with the Court
   Week of May 13, 2019        Varies
                                                  and the Monitor in Chambers

     Week of June 17           Varies           Individual meetings with the Court
                                                  and the Monitor in Chambers

       June 18, 2019            1:30                   Bi-Monthly Meeting

     June 20-21, 2019                         EPIC Conference at Loyola Law School


                                          1
    Case 2:12-cv-01924-SM-JCW Document 580 Filed 06/14/19 Page 2 of 2




 Week of July 15, 2019     Varies       Individual meetings with the Court
                                          and the Monitor in Chambers

    July 18, 2019          1:30              Bi-Monthly Meeting

Week of August 12, 2019    Varies       Individual meetings with the Court
                                          and the Monitor in Chambers

    August 15, 2019         1:30               Bi-Monthly Meeting

       Week of                          Individual meetings with the Court
                           Varies
  September 16, 2019                      and the Monitor in Chambers

Week of October 14, 2019   Varies       Individual meetings with the Court
                                          and the Monitor in Chambers

    October 15, 2019        1:30               Bi-Monthly Meeting

 Week of Nov. 19, 2019     Varies       Individual meetings with the Court
                                          and the Monitor in Chambers

  November 21, 2019         1:30                 Public Hearing –
                                         Subject Matter to be Determined

   December 19, 2019        1:30               Bi-Monthly Meeting


     New Orleans, Louisiana, this 14th day of June, 2019.


                  ________________________________
                           SUSIE MORGAN
                    UNITED STATES DISTRICT JUDGE




                                    2
